     Case 8:19-cr-00061-JVS Document 564 Filed 07/21/21 Page 1 of 17 Page ID #:9588



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
4    Assistant United States Attorney
     Major Frauds Section
5         1100 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-2435
7         Facsimile: (213) 894-6269
          Email:     Alex.Wyman@usdoj.gov
8
     BRETT A. SAGEL (Cal. Bar No. 243918)
9    Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:     Brett.Sagel@usdoj.gov
13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                 No. SA CR 19-061-JVS
17
                Plaintiff,                     GOVERNMENT’S RESPONSE TO
18                                             DEFENDANT’S OBJECTION TO THE
                      v.                       TESTIMONY OF GOVERNMENT EXPERT
19                                             JOHN DRUM, THE USE OF RULE 1006
     MICHAEL JOHN AVENATTI,                    SUMMARIES PROPOSED BY THE
20                                             GOVERNMENT AND RENEWED REQUEST FOR
                Defendant.                     A DAUBERT HEARING (CR 546);
21                                             EXHIBITS 1-2

22

23

24         Plaintiff United States of America, by and through its counsel
25   of record, the Acting United States Attorney for the Central District
26   of California and Assistant United States Attorneys Brett A. Sagel
27   and Alexander C.K. Wyman, hereby files its Response to defendant
28   MICHAEL JOHN AVENATTI’s Objection to the Testimony of Government
     Case 8:19-cr-00061-JVS Document 564 Filed 07/21/21 Page 2 of 17 Page ID #:9589



1    Expert John Drum, the Use of Rule 1006 Summaries Proposed by the

2    Government and Renewed Request for a Daubert Hearing (CR 546).

3          This Response is based upon the attached memorandum of points

4    and authorities, the attached exhibits, the files and records in this

5    case, and such further evidence and argument as the Court may permit.

6     Dated: July 21, 2021                 Respectfully submitted,

7                                          TRACY L. WILKISON
                                           Acting United States Attorney
8
                                           SCOTT M. GARRINGER
9                                          Assistant United States Attorney
                                           Chief, Criminal Division
10

11                                               /s/
                                           BRETT A. SAGEL
12                                         ALEXANDER C.K. WYMAN
                                           Assistant United States Attorneys
13
                                           Attorneys for Plaintiff
14                                         UNITED STATES OF AMERICA

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:19-cr-00061-JVS Document 564 Filed 07/21/21 Page 3 of 17 Page ID #:9590



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2    I.    INTRODUCTION

3          Defendant MICHAEL JOHN AVENATTI again seeks to exclude the

4    testimony of the government’s financial expert, John Drum.             Relying

5    primarily on arguments that the Court rejected nine months ago when

6    denying defendant’s first motion to exclude Mr. Drum’s testimony,

7    defendant challenges the admissibility of the government’s summary

8    exhibits prepared by Mr. Drum under Federal Rule of Evidence 1006 and

9    contends that Mr. Drum cannot “act as a fact witness” and rely on
10   bank records, which he characterizes repeatedly as “inadmissible
11   hearsay.”    (CR 546 at 3.)     Bank records are not inadmissible hearsay.
12   They are the quintessential examples of business records that are
13   exempt from the hearsay prohibition under Rule 803(6), and they are
14   perhaps the most common records to be presented in trials through the
15   use of summary exhibits under Rule 1006.          See United States v.
16   Aubrey, 800 F.3d 1115, 1130 (9th Cir. 2015).          Nor is Mr. Drum serving

17   as a fact witness; the Court has approved of Mr. Drum as an expert

18   witness, and he will testify as such at trial.

19         Defendant’s remaining arguments are simply more examples of

20   defendant’s bad faith.      The government’s summary trial exhibits from

21   Mr. Drum are nearly identical to the draft summary charts that the

22   government produced to defendant in May 2020, with one exception: the

23   government removed the annotations (which specified which documents

24   Mr. Drum was relying upon) for a cleaner trial exhibit presentation.

25   Defendant knows just as well now as he did in May 2020 what the

26   underlying documents to these exhibits are, yet he waited until the

27   middle of trial to file this objection despite multiple opportunities

28   to do so earlier.      The Court should overrule defendant’s objection.
     Case 8:19-cr-00061-JVS Document 564 Filed 07/21/21 Page 4 of 17 Page ID #:9591



1    II.   RELEVANT BACKGROUND

2          On March 2, 2020, and again on May 26, 2020, the government

3    provided defendant with detailed expert notice letters regarding Mr.

4    Drum’s qualifications for his expected expert testimony in this case.

5    (CR 285 Ex. A; CR 299 Ex. 2.)        In these letters, the government

6    described in great detail the various categories of testimony Mr.

7    Drum is anticipated to cover, as well as his anticipated points of

8    testimony within those categories.           (Id.)   The government further

9    informed the defense that Mr. Drum’s testimony would include
10   “introduc[ing] into evidence charts and summaries of voluminous
11   business and financial records under Federal Rule of Evidence 1006.”
12   (CR 299 Ex. 2 at 2.)      The government then provided the defense with
13   drafts of these charts.       (CR 299 Ex. 1.)
14         On September 14, 2020, defendant filed a motion to exclude Mr.

15   Drum, among other witnesses.        (CR 285.)     In that motion, defendant,

16   as he does now, requested a Daubert hearing to challenge Mr. Drum’s

17   qualifications and then complained that Mr. Drum relied upon

18   “hearsay” in creating his summary charts: “[T]he proposed documents

19   that Mr. Drum would rely on as an expert witness include a great deal

20   of hearsay and are unreliable.        The government has provided the

21   defense with the materials Mr. Drum reviewed in preparation for his

22   testimony.”     (CR 285 at 4-5 (emphasis added).)        The government

23   opposed, noting that, “As defendant is aware, the vast majority (if

24   not all) of Mr. Drum’s proposed testimony involves foundation for and

25   explanation of Rule 1006 summary exhibits, which the government

26   produced to defendant along with its Rule 16 notice.”            (CR 299 at 2.)

27   The government then discussed the law regarding Rule 1006 summary

28

                                              2
     Case 8:19-cr-00061-JVS Document 564 Filed 07/21/21 Page 5 of 17 Page ID #:9592



1    exhibits and why the draft charts prepared by Mr. Drum were

2    admissible under Rule 1006.       (Id. at 2-5.)

3          In reply, defendant argued, as he does now, that “Mr. Drum’s

4    testimony as both a fact witness and an expert witness is improper.”

5    (CR 326 at 2.)     Defendant then complained that “the government seeks

6    to use John Drum to lay the foundation for exhibits that attempt to

7    summarize thousands of documents and hundreds of thousands of pages,”

8    and then proceeded to cite the categories of underlying documents

9    that had been identified by the government.          (CR 326 at 2 (double
10   emphasis in original).)       His reply brief then made very similar
11   arguments about the admissibility of business records that he makes
12   in his instant filing.      (Id. at 2-4.)
13         On October 30, 2020, the Court denied defendant’s motion to

14   exclude Mr. Drum’s testimony.        In doing so, the Court noted that Mr.

15   Drum was “expected to testify concerning a number of financial

16   transactions involving [defendant] and his entities,” including

17   “trac[ing] the distribution of funds from settlements received by the

18   clients identified in the Client Counts.”          (CR 371 at 13.)     The Court

19   then rejected each of defendant’s many and varied challenges to Mr.

20   Drum’s testimony, several of which he raises again in his instant

21   filing.    For example, the Court rejected defendant’s argument “that

22   Drum’s reliance on reports and summaries prepared by others will

23   deprive him of the right of confrontation under Crawford,” holding,

24   correctly, that “[a]n expert is entitled to rely on such sources for

25   foundation and to support his opinion.         Such information is not

26   received for the truth but simply as a basis for the opinion.”              (CR

27   371 at 13.)     The Court then addressed defendant’s complaint about the

28   “thousands of documents” that Mr. Drum would be summarizing.             As the

                                              3
     Case 8:19-cr-00061-JVS Document 564 Filed 07/21/21 Page 6 of 17 Page ID #:9593



1    Court reasoned, “This overlooks the fact that summaries are

2    admissible under Federal Rule of Evidence 1006 where the underlying

3    documents have been produced.        The Government represents that [it]

4    has made such production.”       (Id. at 14.)

5          Approximately two months ago, on May 24, 2021, defense counsel

6    sent government counsel a letter regarding the government’s

7    disclosures concerning Mr. Drum’s testimony, in which he “demand[ed]”

8    much of the same information he claims he lacks in the instant

9    filing.    (See Ex. 1.)    On June 8, 2021, the government responded by
10   letter, addressing each of defendant’s claims and explaining why the

11   government had already complied with its obligations with respect to

12   each of the issues raised by defendant about Mr. Drum.            (Ex. 2.)

13   Defendant never responded, nor did he file a motion in limine on this

14   basis.     Instead, he waited six weeks until the parties were in the

15   middle of trial and filed the instant “objection.”

16   III. ARGUMENT

17         A.    The Government’s Summary Exhibits Are Properly Admissible
                 Under Federal Rule of Evidence 1006
18

19         Defendant has previously raised the same objections to Mr.

20   Drum’s testimony and the summary charts now finalized as Trial

21   Exhibits 420 through 456. 1      These Trial Exhibits are virtually

22   identical to the draft summary charts that defendant sought to

23   exclude in his original motion in limine to exclude Mr. Drum’s

24   testimony and these charts.       (Compare CR 299 Ex. 1 at USAO_EX_000102-

25   61, with Trial Exs. 420-456.)        Apart from small revisions to the

26

27         1Defendant also objects to Exhibits 460 and 461, but those
     exhibits were not prepared by Mr. Drum. The government intends to
28   admit those exhibits, which are also based on bank records, as Rule
     1006 summaries through its summary witness with the IRS-CI.
                                        4
     Case 8:19-cr-00061-JVS Document 564 Filed 07/21/21 Page 7 of 17 Page ID #:9594



1    calculations that Mr. Drum made in finalizing the charts, there is

2    only one material difference: the government removed the annotations

3    and commentary from the bottom of the drafts to make for a cleaner

4    trial presentation and to remove any commentary that could be deemed

5    testimonial, argumentative, or otherwise inappropriate under Rule

6    1006.   Even a cursory review of the Trial Exhibits next to the draft

7    summary charts makes clear that the same underlying documents cited

8    in the draft charts would apply to the Trial Exhibits.            Accordingly,

9    defendant’s objections here are the same that he raised in October
10   2020.   The Court already rejected those arguments and should do so
11   again here.     (CR 371 at 13-14.)
12         Moreover, at bottom, defendant’s objection amounts to an attack

13   on the admissibility of the bank records underlying these exhibits.

14   As the government briefed in greater detail in its opposition to

15   defendant’s first attempt to exclude Mr. Drum (CR 299 at 2-8), Rule

16   1006 allows a party to admit a summary exhibit for voluminous

17   materials at trial provided that “the underlying materials on which

18   the summary is based are admissible” and “the underlying documents

19   were made available to the opposing party for inspection.”             Fed. R.

20   Evid. 1006.     “These materials must be admissible, but need not

21   themselves be admitted into evidence.”         United States v. Rizk, 660

22   F.3d 1125, 1130 (9th Cir. 2011); accord United States v. Johnson, 594

23   F.2d 1253, 1255 (9th Cir. 1979) (noting that “summaries may . . .

24   prove more meaningful to the judge and jury”).           Voluminous bank

25   records like those at hand represent one of the prototypical examples

26   of materials that are appropriately the subject of summary evidence

27   under Rule 1006.     See, e.g., Aubrey, 800 F.3d at 1130 (“‘Multiple

28   bankers’ boxes of bank statements constitute the type of materials

                                              5
     Case 8:19-cr-00061-JVS Document 564 Filed 07/21/21 Page 8 of 17 Page ID #:9595



1    anticipated by Rule 1006.”); United States v. Anekwu, 695 F.3d 967,

2    982 (9th Cir. 2012) (upholding admission of chart summarizing bank

3    records under Rule 1006).

4          Defendant does not claim that the documents underlying Mr.

5    Drum’s summary charts are not “voluminous,” nor can he claim that he

6    has not had notice of these documents, since they were produced to

7    him in some of the very first productions over two years ago.

8    Rather, his principal complaint appears to be that the bank records

9    themselves are not admissible.        While bank records “are among the
10   most common type of business record routinely used in our courts,”
11   United States v. Miller, 830 F.2d 1073, 1077 (9th Cir. 1987), and are
12   admitted under Rules 803(6) and 902(11) in virtually every white-

13   collar criminal case in this District, defendant claims that the

14   government’s business records in this case are inadmissible hearsay.

15   Indeed, defendant states definitively in his filing that “The

16   Defendant intends to object to the records as hearsay and object to

17   the government’s attempt to rely on the business record exception.”

18   (CR 546 at 3.)     All of the bank records relied upon by Mr. Drum have

19   been produced to defendant, and all of them have accompanying

20   custodian-of-record declarations (also produced to defendant)

21   demonstrating that they are admissible under Rule 803(6) and 902(11).

22   The vast majority of these records are from California Bank & Trust

23   (“CB&T”) and City National Bank (“CNB”), whose custodian-of-record

24   declarations have been identified as Trial Exhibits 394 (CB&T) and

25   397 (CNB). 2   Defendant does not identify any specific bank records

26

27         2As the Court can see from the various CB&T and CNB records
     that the government identified as Trial Exhibits (see, e.g., Trial
28   Exhibits 356-91), these are ordinary bank records of the kind
     commonly admitted at trial.
                                        6
     Case 8:19-cr-00061-JVS Document 564 Filed 07/21/21 Page 9 of 17 Page ID #:9596



1    that he believes are inadmissible, choosing instead to pretend that

2    he does not know what the underlying documents for the exhibits are.

3          Defendant’s remaining arguments as to the Rule 1006 charts are

4    similarly meritless.      The Court has already addressed defendant’s

5    complaints under Crawford v. Washington, 541 U.S. 36 (2004), and

6    rejected his contention that a financial expert like Mr. Drum cannot

7    rely on hearsay as the basis for his opinion.           (CR 371 at 13.)     As

8    for the reliability of the summary charts and the documents on which

9    they are based, defendant will have the opportunity to cross-examine
10   Mr. Drum when he testifies at trial and can challenge the reliability
11   of the exhibits at that time.        Defendant’s objection to the Rule 1006
12   exhibits should be overruled.
13         B.    The Government Provided Adequate Disclosures

14         Despite receiving lengthy, detailed expert disclosures

15   accompanied by draft summary charts over a year before trial,

16   defendant now claims that he has received inadequate disclosure by

17   the government under Federal Rule of Criminal Procedure 16.             He makes

18   these claims to the Court without disclosing that defendant wrote to

19   the government with a similar complaint almost two months ago and the

20   government responded with a detailed letter addressing each of his

21   complaints and explaining how, in the government’s view, the

22   government’s disclosures were more than adequate.           (Exs. 1-2.)

23   Defendant’s decision not to bring a motion at that time, apparently

24   “while lying in the weeds for another day” (CR 512 at 4 n.2), as the

25   Court has aptly stated, is emblematic of the bad faith tactics that

26   defendant has employed since day one in this case -- and continues to

27   employ in trial.     For the reasons described above and in the

28   government’s letter response to defense counsel (Ex. 2), the

                                              7
     Case 8:19-cr-00061-JVS Document 564 Filed 07/21/21 Page 10 of 17 Page ID #:9597



1     government has more than met its disclosure obligations with regard

2     to Mr. Drum, and defendant’s decision not to raise this issue in a

3     motion until the middle of trial evidences his bad faith. 3

4           C.    Defendant’s Remaining Arguments Fail

5           Defendant’s remaining arguments in his filing are meritless.

6     First, the government agrees that Mr. Drum is not a fact witness.                He

7     will be testifying as a financial expert to summarize bank records

8     that he analyzed.     The Court has already found that he is qualified

9     to testify as an expert in this capacity and that his “financial
10    expertise will be helpful to the jury.”         (CR 371 at 13-14.)      Second,
11    because he is not testifying as a fact witness, there is no issue of
12    whether he can rely on hearsay, although, as discussed above, the
13    bank records about which he testifying are not hearsay.            Lastly,
14    because the Court has already determined Mr. Drum to be qualified as

15    a financial expert and previously rejected defendant’s request for a

16    Daubert hearing, defendant’s renewed request for a Daubert hearing

17    should be denied.

18    IV.   CONCLUSION

19          For the foregoing reasons, the government respectfully requests

20    that this Court overrule defendant’s objection to Mr. Drum’s

21    testimony and deny defendant’s requests in their entirety.

22

23

24

25

26          3Defendant’s complaints now that the government has not
      provided him with the documents Mr. Drum reviewed also ring hollow in
27    light of what he represented to the Court in his first motion to
      exclude Mr. Drum. (See CR 285 at 4-5 (“The government has provided
28    the defense with the materials Mr. Drum reviewed in preparation for
      his testimony.”).)
                                         8
Case 8:19-cr-00061-JVS Document 564 Filed 07/21/21 Page 11 of 17 Page ID #:9598




                       EXHIBIT 1
    Case 8:19-cr-00061-JVS Document 564 Filed 07/21/21 Page 12 of 17 Page ID #:9599



H. Dean Steward
ATIORNEY AT LAW
107 Avenida Miramar
Suite "C"
San Clemente, CA 92672
949-481-4900




                                    May 24, 2021



    Via E-Mail

    Mr. Alexander Wyman
    Assistant United States Attorney
    (alex. wyman@usdoj.gov)

     Mr. Brett Sagel
     Assistant United States Attorney
     (brett. sagel@u.sdoj. gov)

           Re:   United States v. Avenatti (SA CR No. 19-061-JVS)
                 Demand for Information Relating to the Proposed
                 Testimony of John Drum

     Gentlemen:

           Pursuant to Federal Rule of Criminal Procedure 16, including
     Rule 16(a)(l)(G) and Rule 702, defendant Michael Avenatti request s
     that the government, within 14 days of the date of this letter,
     provide (1) a written summary disclosing the testimony that the
     government seeks to use at trial from Mr. John Drum; (2) a
     description of each of the opinions and conclusions Mr. Drum
     intends to offer at trial; (3) the bases and reasons for each portion of
     Mr. Drum's testimony; and (4) the current qualifications of Mr.
     Drum, including a listing of all prior expert or consulting
     engagements, as well as all prior testimony provided by Mr. Drum.

          • Admitted-California & Hawaii • Fellow-American College of Trial Lawyers• 1
                fax: 949-496-6753 • e-mail: deansteward7777@gmail.com
Case 8:19-cr-00061-JVS Document 564 Filed 07/21/21 Page 13 of 17 Page ID #:9600




       The prior disclosure(s) made by the government is insufficient
 and incomplete. By way of example only (there are others), the
 "bases and reasons" must include a listing of each document and
 piece of data relied on by Mr. Drum for his testimony, including the
 bates numbers. Further, it is not sufficient for the government to
 state that Mr. Drum is generally relying on information from
 "Quickbooks" for his testimony. This is akin to the government
 asserting that Mr. Drum is relying on "bank records," "financial
 records," or "data in a filing cabinet" and fails to inform the defense
 of anything of any substance. The defendant is entitled to know,
 well before trial, which exact documents and data from Quickbooks
 form the basis for each portion of Mr. Drum's testimony and is also
 entitled to have them identified with specificity so that the defense
 may properly prepare for cross-examination.

      In addition, the defense does not appear to have been provided
 a description of the entirety of Mr. Drum's proposed testimony nor
 has the defense been provided each of the opinions and conclusions
 Mr. Drum intends to offer.

       Thank you in advance for your timely response.




                                                                            2
Case 8:19-cr-00061-JVS Document 564 Filed 07/21/21 Page 14 of 17 Page ID #:9601




                       EXHIBIT 2
Case 8:19-cr-00061-JVS Document 564 Filed 07/21/21 Page 15 of 17 Page ID #:9602

                                   United States Department of Justice
                                         United States Attorney’s Office
                                          Central District of California

  Alex Wyman                                               1100 United States Courthouse
  Phone: (213) 894-2435                                    312 North Spring Street
  E-mail: alex.wyman@usdoj.gov                             Los Angeles, California 90012



 June 8, 2021

 VIA E-MAIL

  H. Dean Steward, Esq.
  107 Avenida Miramar, Suite C
  San Clemente, CA 92672
  deansteward7777@gmail.com

         Re:     United States v. Michael John Avenatti,
                 SA CR No. 19-061-JVS

 Dear Mr. Steward:

        We write in response to your letter dated May 24, 2021, in which you demand
 information regarding the anticipated trial testimony of John Drum.

         First, with regard to your request that the government provide a written summary
 disclosing the testimony, opinions, and conclusions of Mr. Drum, the government has provided
 you with more than adequate notice of what Mr. Drum’s testimony is likely to entail.
 Specifically, the government provided detailed expert notice letters to you on March 2, 2020, and
 on May, 26, 2020. In connection with these detailed summaries of Mr. Drum’s anticipated
 testimony, we produced draft summary charts created by Mr. Drum and others working at his
 direction that we intend to introduce at trial through Mr. Drum.

         As part of our March 2, 2020 letter—and as supplemented by our May 26, 2020 letter—
 we also described in great detail the various categories of testimony Mr. Drum is anticipated to
 cover, as well as his anticipated points of testimony within those categories. After this lengthy
 description of Mr. Drum’s testimony in the March 2, 2020 letter (which spanned over ten pages),
 we informed you that Mr. Drum’s testimony would include “introduc[ing] into evidence charts
 and summaries of voluminous business and financial records under Federal Rule of Evidence
 1006.” We then provided you with drafts of these charts. (USAO_EX_0000021–100, 102–196.)

          We provided this notice to your client more than one year ago, and your client has never
 challenged the adequacy of this disclosure as it concerns his anticipated testimony. Instead, your
 client filed a motion seeking to exclude Mr. Drum’s testimony on a number of grounds, which
 the Court denied. (CR 285 at 3–6; CR 371 at 12–14.) Far from challenging the adequacy of the
 government’s disclosure concerning Mr. Drum’s anticipated testimony, your client decried the
 length of the government’s disclosure, complaining that “the government proposes testimony
 amounting to 10 pages, single space,” and that, “[o]n May 26, 2020, the government notified the
Case 8:19-cr-00061-JVS Document 564 Filed 07/21/21 Page 16 of 17 Page ID #:9603

 H. Dean Steward
 RE: Michael John Avenatti
 June 8, 2021
 Page 2


 defense of even more testimony they plan to elicit from Drum.” (CR 285 at 6 & n.1.) In
 denying your motion, the Court cited the government’s disclosures to explain that Mr. Drum is
 “expected to testify concerning a number of financial transactions involving Avenatti and his
 entities. (Motion, Ex. A, pp. 1-12 [‘Government Expert Disclosure’]. Among other things, he
 will trace the distribution of funds from settlements received by the clients identified in the
 Client Counts. (Id., pp. 2-5).” (CR 371 at 13.)

         Your next request, for “the bases and reasons for each portion of Mr. Drum’s testimony,”
 was similarly addressed in the government’s prior disclosures. Indeed, in defendant’s motion to
 exclude Mr. Drum, your client challenged the government’s disclosures on this basis, claiming,
 without support, that “[t]he government ha[d] failed to provide sufficient evidence of how Mr.
 Drum came to his conclusions and what methods he ha[d] used.” (CR 285 at 4.) In rejecting this
 argument, the Court reasoned, “It is apparent that Drum uses the tools of a trained financial
 analyst in presenting his summaries of various transactions. Moreover, the extensive charts
 which the Government has produced as part of its opposition provide details concerning Drum’s
 opinions and how he developed them.” (CR 371 at 13.)

        As part of this challenge that was previously rejected by the Court, you claim that the
 government has not adequately disclosed to you what materials Mr. Drum has reviewed in
 reaching his conclusions. We disagree. We informed you in March 2020—over one year and
 three months ago—that Mr. Drum reviewed the following materials in conducting his analysis:

        (1) bank and credit card account records; (2) a Microsoft Access database created
        at the direction of IRS-CI which summarized relevant bank and credit card
        records; (3) loan documents; (4) accounting records, including EA LLP’s
        QuickBooks records and documents the government obtained from defendant’s
        former accountant, Marjorie Hendricks; (5) business records obtained from
        various third-parties; (6) engagement letters and settlement agreements relating to
        the victim-clients identified in the Indictment; and (7) a limited number of witness
        interview summaries that directly relate to defendant’s finances.

 In addition, the draft summary charts prepared by Mr. Drum have numerous annotations listing,
 by bates number, various documents that supported his analysis. We also provided you with a
 copy of the Microsoft Access database for your convenience. (USAO_EX_000101.) You did
 not challenge the adequacy of these disclosures at the time we provided them, nor did you raise
 such a challenge with the Court in your motion to exclude Mr. Drum’s testimony.

         Lastly, we have previously provided the materials identified in your request for “the
 current qualifications of Mr. Drum, including a listing of all prior expert or consulting
 engagements, as well as all prior testimony provided by Mr. Drum.” We provided you with
 these materials by sending you a curriculum vitae (“CV”) in March 2020 (USAO_EX_000001)
 and in our October 27, 2020 letter in which we provided details of Mr. Drum’s “prior testimonial
 assignments.” Nevertheless, we have contacted Mr. Drum and requested that he provide relevant
Case 8:19-cr-00061-JVS Document 564 Filed 07/21/21 Page 17 of 17 Page ID #:9604

 H. Dean Steward
 RE: Michael John Avenatti
 June 8, 2021
 Page 3


 updates, if any, to his qualifications and prior testimonial assignments, and we will send you any
 relevant updates to his qualifications once we receive them.

        Please let me know if you have any questions, or would like to further discuss any of the
 matters raised above.

 Very truly yours,



 ALEXANDER C.K. WYMAN
 Assistant United States Attorney
 Major Frauds Section

 cc:    AUSA Brett A. Sagel
